Exhibit 10.3

 

LANDLORD CONSENT TO SUBLEASE

 

THIS LANDLORD CONSENT TO SUBLEASE (“Consent Agreement”) is entered into as of
the 12th day of January, 2006, by and among 3800 GOLF ROAD LLC, a Delaware
limited liability company (“Landlord”), SARA LEE COFFEE & TEA NORTH AMERICA, a
division of Sara Lee/DE International BV, a corporation organized under the laws
of the Netherlands (“Sublandlord”), and HOUGHTON MIFFLIN CO., a Massachusetts
corporation (“Subtenant”).

 

RECITALS:

 

A. Landlord, as landlord, and Sublandlord, as tenant, are parties to that
certain lease agreement dated July 13, 2004 (the “Lease”) pursuant to which
Landlord has leased to Sublandlord certain premises containing approximately
116,693 rentable square feet on the 1st and 2nd floors (the “Premises”) of the
building commonly known as 3800 Golf Road, Rolling Meadows, Illinois (the
“Building”).

 

B. Sublandlord and Subtenant have entered into (or are about to enter into) that
certain sublease agreement dated January 12, 2006 attached hereto as Exhibit A
(the “Sublease”) pursuant to which Sublandlord has agreed to sublease to
Subtenant the entire Premises (the “Sublet Premises”).

 

C. Sublandlord and Subtenant have requested Landlord’s consent to the Sublease.

 

D. Landlord has agreed to give such consent upon the terms and conditions
contained in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the Sublease subject to the following terms and conditions, all of
which are hereby acknowledged and agreed to by Sublandlord and Subtenant:

 

1. Recitals. The foregoing recitals are hereby incorporated by reference. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Lease.

 

2. Landlord’s Consent. Subject to the terms and conditions of this Consent
Agreement, Landlord hereby consents to the subletting of the Sublet Premises by
Sublandlord to Subtenant pursuant to the Sublease.

 

3. Sublease Agreement. Sublandlord and Subtenant hereby represent that a true
and complete copy of the Sublease is attached hereto and made a part hereof as
Exhibit A, and Sublandlord and Subtenant agree that the Sublease shall not be
modified without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

4. Representations.

 

Landlord hereby represents and warrants, as of the date hereof, that
(i) Landlord has full power and authority to enter into this Consent Agreement,
(ii) the Lease is in full force and effect, (iii) to the best of Landlord’s
knowledge, Sublandlord is not in default thereunder; and (iv) Landlord has
received no notice that it is in default under the Lease nor has Landlord any
knowledge of the existence of any condition or the occurrence of any event
which, if not timely acted upon, would result in Landlord’s default under the
Lease.

 

1



--------------------------------------------------------------------------------

5. Landlord Confirmation of Lease Information. Landlord hereby represents and
warrants, as of the date hereof, as follows:

 

a. The After-Hours HVAC charge is presently $50 per hour.

 

b. There are no charges applicable to the freight elevator which are payable in
connection with Subtenant’s use thereof during either (a) normal business hours
or (b) after-hours.

 

c. There are no Required Removables (as defined in the Lease) or Alterations to
be removed from the Premises upon the expiration or sooner termination of the
Lease and neither Sublandlord nor Subtenant shall be required to remove any
improvements or Alterations existing in the Premises as of the date hereof.

 

d. The existing Security Devices have been removed from the Premises.

 

6. Additional Rights of Subtenant. Landlord hereby agrees and consents to the
following exercise of rights by Subtenant under the Lease:

 

a. Subtenant shall be permitted to exercise all rights of Sublandlord, as
tenant, under Section 8.7 of the Lease with respect to Roof Equipment, which
rights shall be subject to the requirements of the Lease, including but not
limited to Section 8.7. In no event shall Subtenant pay a construction
management fee to Landlord, but shall be responsible for Landlord’s costs to the
extent permitted by the Lease, including but not limited to Section 8.3.

 

b. Subtenant shall be permitted to exercise all rights of Sublandlord, as
tenant, under Section 8.8 of the Lease, including but not limited to
Sublandlord’s rights with respect to both the Building Generator (as defined in
Section 8.8) and Tenant’s Generator (as defined in Section 8.8). In no event
shall Subtenant pay a construction management fee to Landlord, but shall be
responsible for Landlord’s costs to the extent permitted by the Lease, including
but not limited to Section 8.3.

 

c. Landlord hereby consents to Subtenant’s installation of roof condenser units
in connection with Subtenant’s construction of its server room within the Sublet
Premises, all in accordance with Article 8 of the Lease. In no event shall
Subtenant pay a construction management fee to Landlord, but shall be
responsible for Landlord’s costs to the extent permitted by the Lease, including
but not limited to Section 8.3.

 

d. Landlord agrees to convey to Sublandlord Landlord’s FF&E in accordance with
the terms of Section 1.8 of the Lease.

 

e. Subtenant only has the right to self insure with respect to the maximum
deductible. The maximum deductible set forth in Section 10.3.2 (c) of the Lease
shall be increased to $250,000 provided that Subtenant provides evidence
reasonably acceptable to Landlord that Subtenant has satisfied the net worth
standard set forth in Section 10.6 of the Lease relating to self-insurance.
Landlord may request such evidence on an annual basis or more frequently if
Subtenant is in default under the Sublease. Documents publicly filed with the
SEC are deemed sufficient evidence of such net worth.

 

7. No Release. Nothing contained in the Sublease or this Consent Agreement shall
be construed as relieving or releasing Sublandlord from any of its obligations
under the Lease, it being expressly understood and agreed that Sublandlord shall
remain liable for such obligations notwithstanding anything contained in the
Sublease or this Consent Agreement or any subsequent assignment(s), sublease(s)
or transfer(s) of the interest of the tenant under the Lease. Sublandlord shall
be responsible for the collection of all rent due it from Subtenant, and for the
performance of all the other terms and conditions of the Sublease.

 

2



--------------------------------------------------------------------------------

8. No Transfer. Subtenant shall not further sublease the Sublet Premises, assign
its interest as the Subtenant under the Sublease or otherwise transfer its
interest in the Sublet Premises or the Sublease to any person or entity, except
to the extent otherwise permitted by Landlord in accordance with the assignment
and subletting provisions of the Lease.

 

9. Lease. The parties agree that the Sublease is subject and subordinate to all
the terms of the Lease, except as expressly provided in this Consent Agreement.

 

10. Non-Disturbance of Subtenant. In the event that the Lease is terminated by
Landlord because of a default by Sublandlord under the Lease (other than such a
default which is caused by a default by Subtenant under the Sublease), Landlord
shall notify Subtenant in writing (“Landlord’s Notice”) within fifteen
(15) business days after such termination. Subtenant shall then have the option,
exercisable solely by giving Landlord notice of exercise of such option no later
than five (5) business days after receiving Landlord’s Notice, to enter into a
Direct Lease (defined below) with Landlord; provided, that Subtenant shall have
no such option if it is then in default under the Sublease. If Subtenant fails
to give such notice of exercise to Landlord in timely fashion, Subtenant shall
have no right to enter into a Direct Lease with Landlord and the Sublease shall
immediately terminate. If Subtenant timely exercises such option, Landlord and
Subtenant shall within thirty (30) business days after the date of such exercise
enter into a direct lease of the Premises between Landlord, as landlord, and
Subtenant, as tenant (the “Direct Lease”). The Direct Lease shall be based on
the Rent (as defined in the Lease) and all other economic terms of the Lease and
the non-economic terms of the redacted Master Lease as attached to Exhibit A of
the Sublease, and otherwise in a form reasonably determined by Landlord. The
effective date of the Direct Lease, for rent commencement and other purposes,
shall be contemporaneous with the termination of the Lease.

 

11. Sublandlord Notice Address. Landlord may continue to send notices to
Sublandlord at the address(es) provided in, and in accordance with the terms of,
the Lease and shall send copies of any notices to be sent to Subtenant to
Houghton Mifflin Company, 222 Berkeley Street, Boston, MA 02116, Attn: VP Real
Estate and General Counsel, with a copy to the Premises.

 

12. Authority. Each party to this Consent Agreement hereby represents that the
individual executing this Consent Agreement on behalf of such party has the
authority to execute and deliver the same on behalf of the party hereto for
which such individual is acting.

 

13. Counterparts. This Consent Agreement may be executed in counterparts and
shall constitute an agreement binding on all parties notwithstanding that all
parties are not signatories to the original or the same counterpart provided
that all parties are furnished a copy or copies thereof reflecting the signature
of all parties.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Sublandlord and Subtenant have executed this
Consent Agreement as of the date set forth above.

 

WITNESS/ATTEST:       LANDLORD:         3800 GOLF ROAD LLC,         a Delaware
limited liability company             By:   /s/ John S. Grassi             Name:
  John S. Grassi             Title:   President /s/ Julie Herman        
Name (print): Julie Herman             /s/ Peter kahn             Name (print):
  Peter kahn             WITNESS/ATTEST:       SUBLANDLORD:
_______________________________       SARA LEE COFFEE & TEA NORTH AMERICA, a
division of Sara Lee/DE International BV, a corporation organized under the laws
of the Netherlands Name (print): _____________________       By:   /s/ J.
Randall White _______________________________       Name:   J. Randall White
Name (print): _____________________       Title:   SVP-Sara Lee Corporation
WITNESS/ATTEST:       SUBTENANT: /s/ Denise Del
Signore                                   HOUGHTON MIFFLIN CO., a Massachusetts
corporation Name (print): Denise Del Signore                 By:   /s/ Paul D.
Weaver /s/ Diana Cooper                                              Name:   
Paul D. Weaver Name (print): Diana Cooper                         Title:   Vice
President

 

4